Citation Nr: 1809217	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a service-connected left great toe disability.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU) from April 24, 2007, to October 15, 2008, on an extraschedular basis.

4.  Entitlement to a TDIU from July 1, 2009, to May 18, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1960 to June 1963 and September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of that hearing is of record.

In November 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran's PTSD has not been shown to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or worse.

2.  The Veteran's left great toe disability has not been manifested by symptoms equivalent to a moderately severe foot injury or moderate paralysis of the external popliteal nerve.

3.  From April 24, 2007, to October 15, 2008, the Veteran does not meet the schedular requirements for a TDIU, nor does the evidence show that he was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

4.  From July 1, 2009, to November 20, 2012, the Veteran's service connected disabilities did not preclude him from obtaining or maintaining substantially gainful employment.

5.  Beginning November 20, 2012, through May 18, 2015, the evidence of record makes it at least as likely as not that the Veteran's service connected disabilities were of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 10 percent for a left great toe disability have not been met.  38 U.S.C § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5284, 8521 (2017).

3.  From April 24, 2007, to October 15, 2008, the criteria for a TDIU on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  From July 1, 2009, to November 20, 2012, the criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

5.  From November 20, 2012, to May 18, 2015, the criteria for a TDIU rating are met.  38 U.S.C. § §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (West 2014).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in February 2010.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2010.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Merits Analysis 

A. Increased Rating Claims

The Veteran seeks increased ratings in excess of 50 and 10 percent for his service-connected PTSD and left great toe disability, respectively.  After a brief discussion of the laws and regulations governing increased rating claims, the Board will adjudicate each disability separately in its analysis below.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

i) PTSD

The Veteran submitted his increased rating claim for PTSD in April 2007, which was denied by January 2008 and January 2009 rating decisions.  He asserts he is entitled to a higher initial rating.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   
Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The Board will deny an increased rating in excess of 50 percent for PTSD because the preponderance of the evidence of record does not show that he has met the criteria for a higher 70 percent rating.  The competent evidence of record, to include the Veteran's treatment records, VA examination reports, and private medical records do not establish findings consistent with a rating in excess of 50 percent. 

The Veteran's treatment records show that in April 2008, he denied having any suicidal or homicidal ideation and had no psychosis.  He was friendly and cooperative with a depressed mood and restricted affect.  He was organized and goal-directed with fair insight and intact judgment.  His impulse control was intact.  His concentration was adequate with intact memory.  He was assessed a GAF of 64.  In August 2008, he had normal psychiatric findings.

In October 2008, the Veteran was afforded a VA examination.  He reported that he had no psychiatric treatment or hospitalizations since his last VA examination in May 2005.  He reported having a good relationship with his two daughters and is in contact with his son.  He reported that he is involved with the American Legion.  He reported that he enjoys riding his motorcycle.  He reports that he has not worked since his last VA examination but for a couple weeks part-time at Wal-Mart, but he quit because they changed his schedule.  On examination, he had no impairment of though, no delusions or hallucinations, and no inappropriate behavior.  He was pleasant and cooperative and denied suicidal or homicidal ideation.  He was fully oriented but described some short-term memory difficulties.  His speech was normal.  He denied having panic attacks.  The examiner noted there was no evidence of impaired impulse control.  The examiner assessed the Veteran with a GAF of 55.  The examiner reported that the Veteran had moderate occupational and social impairment.

The Veteran's treatment records show that he had an appropriate mood and affect in February 2009.  He had a depressed mood in April 2009 and May 2009, but by June 2009, his mood and affect were appropriate.  In September 2009, he had normal psychiatric findings.

At his February 2010 Board hearing, the Veteran testified that his PTSD resulted in flashbacks, nightmares, anger, and rage.  He testified that he did not like to be around people or socialize.  He testified that he had difficulty establishing and maintaining relationships.  He testified that he has not been hospitalized and has not had any panic attacks.

The Veteran's treatment records show that he had normal psychiatric findings in November 2011.  In August 2012, he denied having a depressed or anxious mood, he had a euthymic mood with a good affect, he was logical, and he had no psychosis.

In November 2012, the Veteran was afforded a VA examination.  He reported that he has had a female friend for 11 years and had a distant relationship with his children.  On examination, he was appropriate with slow speech.  His mood was anxious with an incongruent affect.  He was goal directed with no suicidal ideation, homicidal ideation, or delusions.  He was fully oriented with average intelligence and normal attention, concentration, insight, and judgment.  He reported that he was depressed and anxious sometimes.  The examiner assessed the Veteran with a GAF of 55.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory.  The examiner reported that he could perform skilled or unskilled low pressure but structured job part-time or full-time.

The Veteran's treatment records show that he had normal psychiatric findings in September 2013.  He denied having any mood problems in July 2014.  In July 2015, his mood and affect were somewhat discouraged.

He had an appropriate mood and affect in August 2016, October 2016, and December 2016.

In December 2016, the Veteran was afforded a VA examination.  He reported no changes in his relationships.  On examination, he presented as dysphoric and mildly irritable.  His speech was normal.  He had no symptoms of psychosis.  He had no significant problems with thinking, communication, attention, concentration, or memory.  He denied having suicidal or homicidal ideation.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms (italics added for emphasis).  The examiner reported that he could perform skilled or unskilled low pressure but structured job part-time or full-time.  The examiner reported that the Veteran's ability to understand and follow instructions, retain instructions, sustain concentration to perform simple tasks and sustain persistence and pace were all not impaired.  The examiner reported that the Veteran's ability to respond appropriately to changes in the work setting was mildly impaired.  The examiner reported that the Veteran's ability to respond appropriately to coworkers, supervisors, and the general public was moderately impaired.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, the record does not establish that the Veteran's PTSD results in occupational and social impairment with occupational and social impairment with deficiencies in most areas.  The October 2008 VA examiner reported that the Veteran had moderate occupational and social impairment.  The November 2012 VA examiner reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory, which is equivalent to a 30 percent rating.  The December 2016 VA examiner reported that the Veteran had occupational and social impairment due to mild or transient symptoms(italics added for emphasis) which is equivalent to a 10 percent rating.  In addition, the Veteran has been assessed GAF scores between 55 and 65, indicating, at worse, moderate symptoms.  As such, it cannot be concluded that the Veteran's PTSD results in occupational and social impairment.

Accordingly, a rating in excess of 50 percent for the Veteran's PTSD is denied.

ii) Left Great Toe Disability

The Veteran submitted his increased rating claim for a left great toe disability in April 2007, which was denied by January 2008 and January 2009 rating decisions.  He asserts he is entitled to a higher initial rating.

The Veteran's left great toe disability is rated under Diagnostic Code 8521-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017).  

Under Diagnostic Code 8521 for paralysis of the external popliteal nerve, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating is assigned for moderate incomplete paralysis, a 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is assigned for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is assigned for "moderate" injuries, a 20 percent rating is assigned for "moderately severe" injuries, a 30 percent rating is assigned for "severe" foot injuries, and a 40 percent rating is assigned for actual loss of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "mild," "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In October 2008, the Veteran was afforded a VA examination.  He reported pain, numbness, weakness, and stiffness.  He also had fatigability and lack of endurance.  He reported increased pain with walking.  He was unable to stand more than five minutes before pain.  On examination, he had a mildly antalgic gait.  He had a great toe scar 1 centimeter by 1 centimeter.  He had no sensation and decreased vibratory sense.  He had 2/5 extension and flexion.  The examiner reported there was evidence of painful motion with no instability.  The examiner reported that his left great toe disability did not prevent him from sedentary work.

At the February 2010 Board hearing, the Veteran testified that he has pain, numbness, and an altered gait.  He testified that in the cold, he has flare-ups.  He testified that he used no medications but occasionally used a cane.  He testified that his toe has remained about the same with no worsening.

In November 2012, the Veteran was afforded a VA examination.  On examination, his gait was normal and balanced.

In December 2016, the Veteran was afforded a VA examination.  He reported that his left great toe was not painful but gets cold easily in the winter.  He reported that his left great toe causes some imbalance.  The examiner indicated that the Veteran's left great toe disability resulted in a mild foot injury.  The examiner reported that the Veteran had functional loss that resulted in lack of endurance and excessive use of stairs or ladders would aggravate his left great toe.  The examiner indicated that the Veteran had normal sensation in his great left toe.  The examiner reported there was no evidence of popliteal nerve paralysis and had a normal external popliteal nerve.

Regarding the Veteran's left great toe disability, his left great toe disability has resulted in complaints of pain and altered gait.  However, the Veteran's medical records demonstrate that his left great toe disability results in mild foot injuries.  Moderately severe foot injuries have not been shown.  He does not require orthotics, but does have shoe wear indicative of his favoring his left foot.  While the Veteran has pain with ambulation, reported numbness and an altered gait, and reported having flare-ups in the winter, he also reported that his left great toe has not worsening and has remained about the same.  As such, it has not appeared during the course of the appeal that his left great toe disability is so limiting as to support a moderately severe rating. 

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's left great toe disability undoubtedly causes him some difficulty.  However, the record contains no evidence showing that his left great toe disability rises to the level of assignment of a higher rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

The Veteran has not specifically identified any left great toe disability symptoms which would merit a higher schedular rating.  Rather, the symptoms of his left great toe disability that have been described, which are mainly pain and altered gait, are consistent with the assigned ratings.

Other Diagnostic Codes have been considered, such as Diagnostic Code 5276 for pes planus, Diagnostic Code 5277 for weak foot, Diagnostic Code 5278 for pes cavus, Diagnostic Code 5279 for metatarsalgia (Morton's disease), Diagnostic Code 5280 for hallux valgus, Diagnostic Code 5281 for hallux rigidus, Diagnostic Code 5282 for hammer toe, Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones, and Diagnostic Code 8521for paralysis of the external popliteal nerve.  However, none of these Diagnostic Codes would allow for higher ratings as the currently assigned 10 percent rating for the Veteran's left great toe disability.

Accordingly, a rating in excess of 10 percent for the Veteran's left great toe is denied.

B. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 
Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Period from April 24, 2007 to October 15, 2008

From April 24, 2007, to October 15, 2008, the Veteran's service-connected disabilities were PTSD rated at 50 percent disabling, ischemic heart disease rated at 10 percent disabling, and a left great toe disability rated at 10 percent disabling.  From April 24, 2007, to October 15, 2008, the Veteran had a combined disability rating of 60 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran did not have a single disability rated at 60 percent or more nor did he have two more disabilities where at least one disability was rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the schedular criteria for a TDIU from April 24, 2007, to October 15, 2008, the Board must consider whether the Veteran nevertheless demonstrated that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a TDIU on an extraschedular basis is not warranted.

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in April 2007, the Veteran reported that he last worked in 2000 because he became too disabled to work.  He reported that last worked as a purchasing agent.  He indicated that he had a high school education and four years of college education.   He asserted that his PTSD and left great toe disability prevented him from securing or following any substantial gainful occupation.

A review of the competent evidence of record, which includes the Veteran's VA treatment records and his lay statements, when taken in total, does not suggest unemployability as a result of his service connected disabilities from April 24, 2007, to October 15, 2008.

In October 2008, the Veteran was afforded a VA examination for his PTSD.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination.  The examiner opined that the Veteran's PTSD resulted in moderate occupational and social impairment.  There was no suggestion that his PTSD prevented the Veteran from obtaining or maintaining substantially gainful employment.

In October 2008, the Veteran was also afforded a VA examination for his left great toe disability.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination.  The examiner opined that the Veteran's left great toe disability limited him to sedentary work.  There was no suggestion his left great toe disability prevented the Veteran from obtaining or maintaining substantially gainful employment.

The Veteran's claim for entitlement to a TDIU on an extraschedular basis was referred to the Director of Compensation Service.  In December 2017, the Director denied the Veteran's claim for a TDIU on an extraschedular basis and found that none of the available objective medical evidence supported the Veteran's assertion that his service-connected disabilities prevented all employment.

While it is ultimately a rating consideration as to whether the Veteran is able to obtain or maintain substantially gainful employment, the medical evidence of record in this case does not suggest that the Veteran was so functionally limited by his service connected disabilities as to be unable to obtain or maintain substantially gainful employment from April 24, 2007, to October 15, 2008.

VA medical opinions that weigh against the Veteran's claim for a TDIU from April 24, 2007, to October 15, 2008, are persuasive and found to have great probative value, as they were provided after the examiners had an opportunity to interview the Veteran, review his record, and conduct physical examinations of the Veteran.  Although the VA examiners have acknowledged that the Veteran's service-connected disabilities might limit the types of work that could be performed, they have also opined that his service-connected disabilities would not preclude work entirely.  The Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment due to his service-connected disabilities.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by the VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the opinions of the October 2008 VA examiners to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone were sufficient to produce unemployability.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, precluded him from securing and maintaining substantially gainful employment and entitle him to a TDIU on an extraschedular basis from April 24, 2007, to October 15, 2008.  Indeed, given his four years of college education and experience working as a purchasing agent, the Board does not believe that the Veteran's service-connected disabilities would have prevented him from obtaining or maintaining substantially gainful employment at the sedentary level.

Accordingly, a TDIU on an extraschedular basis is not warranted from April 24, 2007, to October 15, 2008.

Period from July 1, 2009 to May 28, 2015

From July 1, 2009, to May 18, 2015, the Veteran's service-connected disabilities were PTSD rated at 50 percent disabling, ischemic heart disease rated at 30 percent disabling from July 1, 2009, to October 20, 2011, and rated at 60 percent from October 20, 2011, and a left great toe disability rated at 10 percent disabling.   The Veteran's combined rating was at least 70 percent and with at least one disability rated at 40 percent or more.  As such, the Veteran met the schedular rating criteria for a TDIU from July 1, 2009, to May 18, 2015.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

A review of the competent evidence of record, which includes the Veteran's VA treatment records, when taken in total, does not suggest that the Veteran was unable to obtain or maintain substantially gainful employment on account of his service connected disabilities.

At the February 2010 Board hearing, the Veteran testified that he last worked in 2010 at Wal-Mart and had difficulty getting along with coworkers, had difficulty walking, and had difficulty climbing stairs.

In November 2010, the Veteran was afforded a VA examination for his ischemic heart disease.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's ischemic heart disease prevented him from performing heavy work.

In October 2011, the Veteran was afforded a VA examination for his ischemic heart disease.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's ischemic heart disease prevented him from performing heavy work or lifting.

On November 20, 2012, the Veteran was afforded a VA examination for TDIU.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's ischemic heart disease and left great toe disability limited him to part-time sedentary employment.

Prior to November 20, 2012, the Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Jandreau, 492 F. 3d 1372; Layno, 6 Vet. App. 465.  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disabilities according to the appropriate Diagnostic Codes or to assess whether the symptoms precluded employment.  

Ultimately, it is a rating determination as to whether the Veteran's multiple service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (emphasizing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,'" (quoting 38 C.F.R. § 4.10 (2013)) while the rating agency "is responsible for 'interpret[ing] reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present'" (quoting 38 C.F.R. § 4.2)) (modification in original).  

Here, the Board has reviewed all of the evidence of record, but concludes that the opinions of the November 2010 and October 2011 VA examiners are the most competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability level, the evidence of record does not support his claim that his service-connected disabilities alone were sufficient to produce unemployability from July 1, 2009, to November 20, 2012.  Although they undoubtedly produced some, even significant, impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities.

The Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, precluded him from securing and maintaining substantially gainful employment and entitled him to a TDIU from July 1, 2009, to November 20, 2012.  The Board does not believe that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment consistent with the findings provided by the VA examiners, that is in effect, sedentary work.

As such, a TDIU is denied from July 1, 2009, to November 20, 2012.

However, at the November 02, 2012 VA examination, the examiner reported that the Veteran was limited to part-time work due to his ischemic heart disease and left great toe disability.

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise from November 20, 2012, to May 18, 2015, and given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU was warranted.  As such, the Veteran's claim is granted.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for a left great toe disability is denied.

A TDIU from April 24, 2007, to October 15, 2008, on an extraschedular basis is denied.

A TDIU from July 1, 2009, to November 20, 2012, is denied.

A TDIU is granted beginning November 20, 2012, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


